DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

		Please amend claim 3 as follows:
The circuit according to claim 1, 
wherein 2Application No. 17/417,440Attorney Docket No. 3103-CIP210494US-ZJ the testing control terminals include a first testing control terminal connected to the reset signal line, a second testing control terminal connected to the reset control signal line, a third testing control terminal connected to the light emission  signal line and a fourth testing control terminal connected to the scanning signal line; and 
the testing output terminals include a first testing output terminal connected to the first power line and a second testing output terminal connected to the anode of the light emitting element.

Please amend claim 5 as follows:
The circuit according to claim 1, wherein the drive sub-circuit comprises a driving transistor and a storage capacitor, a first pole of the storage capacitor is connected to the first power line, a second pole of the storage capacitor is connected to a grid of the driving transistor and  the second terminal of the testing element, and a first pole and a second pole of the driving transistor are both connected to the light emission control sub- circuit.

Please amend claim 7 as follows:
The circuit according to claim 5, wherein the write sub-circuit comprises a second transistor and a fourth transistor, a grid of the second transistor and a grid of the fourth transistor are both connected to the scan signal line, a first pole of the second transistor is connected to the second pole of the driving transistor, a second pole of the second transistor is connected to the grid of the driving transistor; and a first pole of the fourth transistor is connected to the data  line, and a second pole of the fourth transistor is connected to the first pole of the driving transistor.

Please amend claim 8 as follows:
The circuit according to claim 5,
 wherein the light emission control sub-circuit comprises a fifth transistor and a sixth transistor, a grid of the fifth transistor and a grid of the sixth transistor are both connected to the light emission  signal line, a first pole of the fifth transistor is connected to the first power line, a second pole of the fifth transistor is connected to the first pole of the driving transistor, a first pole of the sixth transistor is connected to the second pole of the driving transistor; and 
a second pole of the sixth transistor is connected to the anode of the light emitting element, and a cathode of the light emitting element is connected to a second power line.

Please amend claim 10 as follows:
A testing method of the pixel circuit according to claim 1, comprising: cutting off  wiring at a designated position in the pixel circuit to obtain a testing circuit including at least one designated element of the pixel circuit; and testing the at least one designated element by the testing circuit.

Allowable Subject Matter
2.	Claims 1, and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A pixel circuit, comprising: a light emitting element; a drive sub-circuit configured to generate a current for causing the light emitting element to emit light; a reset sub-circuit configured to receive a reset control signal from a reset control signal line and a reset signal from a reset signal line, and reset the drive sub-circuit and an anode of the light emitting element with the reset signal under the action of the reset control signal; a write sub-circuit configured to receive a data signal from a data line and a scan signal from a scan signal line, and to supply the data signal to the drive sub-circuit under the action of the scan signal; a light emission control sub-circuit configured to receive a first supply voltage from a first power line and a light emission control signal from a light emission signal line, and to supply the first supply voltage to the drive sub-circuit and the current generated by the drive sub-circuit to the anode of the light emitting element under the action of the light emission control signal; and a testing element, a control terminal of the testing element being connected to the reset control signal line, a first terminal of the testing element being connected to the reset signal line, a second terminal of the testing element being connected to the drive sub-circuit, and the testing element being configured to test elements included in the pixel circuit: wherein the pixel circuit further comprises: a plurality of testing terminals including testing control terminals and testing output terminals and configured in such a way that testing control signals are applied via the testing control terminals and testing output signals are acquired via the testing output terminals, so that the elements included in the pixel circuit are tested according to the testing output signals.” in combination with the other claimed limitations set forth in claim 1 and similarly in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628